Order entered August 8, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00739-CR

                     FREDERICK DOUGLAS FEASTER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-80927-2017

                                          ORDER
       Before the Court is court reporter Destiny Moses’s August 6, 2018 request for additional

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

due on or before September 5, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE